PER CURIAM.
Petitioner was disbarred upon a judgment of this Court rendered July 8, 1970, and reported as The Florida Bar v. Whitney, 237 So.2d 745 (Fla.1970). We have received a petition for reinstatement which is supported both by the referee below and the Board of Governors of The Florida Bar.
Our examination of the petition, the reinstatement hearing transcripts and supporting documentation leads us to conclude that the petition should be granted. Therefore, it is the judgment of this Court that petitioner, Douglas Earl Whitney, should be reinstated into membership in The Florida Bar. Costs of these proceedings *838in the amount of $142.00 are hereby charged against petitioner.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, and McCAIN, JJ., concur.
DEKLE, J., dissents.